DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 4 and 12 are objected to because “it” should be changed to --[[it]]the pixel--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, 8, 10, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2007/0210999).
•	Regarding claim 1, Lee discloses a display device (figure 4 and ¶ 41) comprising: 
a plurality of pixels arranged in an array with rows and columns (elements D in figure 4 and ¶ 41), 
a plurality of column lines, each connected to the pixels of one of the columns (Data[1]-Data[m] in figure 4 and ¶ 41), 
a plurality of row lines, each connected to the pixels of one of the rows (Scan[1]-Scan[n] in figure 4 and ¶ 41), 
a control unit coupled to the plurality of column lines and configured to generate a column pulse for a selected column line of the plurality of column lines (inherent in ¶ 44 for inputting at least the Data signal of figure 5), and connected to the plurality of row lines and configured to generate a data signal for a selected row line from the plurality of row lines (inherent in ¶ 44 for inputting at least the Scan signal of figure 5), 
wherein the data signal comprises a set pulse which, when the pixel is set to a radiating state, is applied to the pixel connected to the selected column and row line at least in a portion when the column pulse is applied to the pixel (high level R, G, and B signals in figure 5 and ¶s 54-56), and drives the pixel such that a light emission of the pixel depends on the time offset between the column pulse and the set pulse (pulse width modulation in figure 5 and ¶s 45 and 54-56; where the widths of the G and B signals depend on the temporal offset from the start time of the scan signal).
•	Regarding claims 2-5, 7, 10, and 12-14, Lee discloses everything claimed, as applied to claim 1.  Additionally, Lee discloses where:
Claim 2:	the control unit is configured to set the time offset between the start of the column pulse and the start of the set pulse (¶s 54 and figure 5).
Claim 3:	the light emission depends on the amplitude of the set pulse and the control unit is configured to set the amplitude of the set pulse (¶s 54-57 and 72; where the amplitude of the data signal is dependent on the grayscale to be displayed such that black would be displayed with a pulse width and pulse height/amplitude of 0 and a different height/amplitude is used for any other grayscale).
Claim 4:	the control unit is configured to reset the pixel before further setting it so that it is in a non-radiating state (¶ 44; where a reset phase takes place before or after each emission phase; see figure 5).
Claim 5:	the control unit is configured to reset the pixel as soon as a reset pulse is applied to the pixel, when a column pulse is applied to the pixel (¶ 44; where a reset also occurs if the scan pulse selects the pixel and the data pulse has a value for non-emission).
Claim 7:	the control unit is configured to generate as a data signal a bipolar pulse having a sequence with the reset pulse followed by the set pulse (figure 5; where the term “bipolar” for a pulse is only defined if the reference potential is also defined; otherwise, any pulse can be considered to be unipolar or bipolar by choosing the reference potential accordingly), and
	when the column pulse is applied to the pixel, at least a portion of the sequence is also applied to the pixel (¶s 54-56 and figure 5).
Claim 8:	the control unit is configured to set the distance between the reset pulse and the set pulse (¶s 54-56 and 68 and figures 5 and 10; where, at the end of the emission pulse or before the next emission pulse, a non-emission signal is sent to the pixel as a reset pulse, the distance of which from the start or/and end of the set pulse is variable).
Claim 10:	the control unit is configured to generate two column pulses for the selection of two column lines (R, G, B, and W in ¶ 50 and figure 5), the offset of which to a set pulse running along the selected row line is selected such that when at least one of the column pulses is applied to one of the pixels connected to one of the selected column line and the row line, at least a portion of the set pulse is also applied to the same pixel (¶s 54-56, 59, 61, 63, 66, and 68 and figures 5-10).
Claim 12:	the control unit is configured to cyclically successively select the column lines so that when a pixel is set to the radiating state in a first cycle and in a subsequent second cycle, it is first reset and set in both cycles when the column pulse is applied (figures 5-10; where a non-emission signal is sent to the pixel as a reset pulse and applied before each emission pulse).


Claim 13:	the control unit is configured to cyclically successively select the column lines so that when a pixel is set to the active state in a first cycle and remains therein in the subsequent second state, in the first cycle the data signal comprises a set pulse and in the second cycle the data signal comprises no reset or set pulse or comprises only a recovery pulse (¶s 54-56, 59, 61, 63, 66, and 68 and figures 5-10; where, as the terms “set pulse”, “reset pulse”, and “recovery pulse” are not defined in any greater detail, a new emission pulse is also covered by the term “recovery pulse”).
Claim 14:	the control unit is configured to cyclically select the column lines successively so that when a pixel is reset from the radiating state to the non-radiating state in one cycle, the data signal comprises only a reset pulse (¶s 54-56, 59, 61, 63, 66, and 68 and figures 5-10; where a PWM of duration 0 for a black image signal is a reset pulse).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Akima (US 2005/0231535).
•	Regarding claim 6, Lee discloses everything claimed, as applied to claim 4.  However, Lee fails to disclose where the pixel is configured to reset with a time interval from setting.
	In the same field of endeavor, Akima discloses where the pixel is configured to reset with a time interval from setting (¶ 22 and figure 1; where, when element L1 is activated and deactivated by element 51, parasitic capacitances result in delayed activation and deactivation of element L1, especially if element L1 is organic (see ¶ 20)). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Lee according to the teachings of Akima, for the purpose of acquiring a high-quality display with uniform brightness in the entire screen (¶ 23).
Claims 9, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Kinoshita et al (US 6,246,385; hereinafter Kinoshita).
•	Regarding claims 9, 11, and 15, Lee discloses everything claimed, as applied to claim 1.  However, Lee fails to disclose the details of first and second pulse generators and galvanically isolated supply lines.
	In the same field of endeavor, Kinoshita discloses where:
Claim 9:	the row line of a row comprises two galvanically separated sections, each connected to a group of pixels in the row (elements 12 and 12a in figure 46 and col. 44, lines 20-24), and 
	the control unit is configured to generate a data signal for each of the two sections (col. 44, lines 20-24). 
Claim 11:	the control unit comprises a first pulse generator applying the set pulse to one side of the row line and a second pulse generator applying the reset pulse to the other side of the row line (elements 17A and 17B in figure 45 and col. 43, line 55, through col. 44, line 12). 
Claim 15:	supply lines of two of the rows are galvanically isolated on array level (elements 12 and 12a in figure 46 and col. 44, lines 20-24).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Lee according to the teachings of Kinoshita, for the purpose of reducing the delay occurring in the driving voltage caused by pixel capacitance and wiring resistance of scanning and signal lines in a display (col. 7, lines 7-20, and col. 43, line 55, through col. 44, line 12).



Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Cok et al (US 2017/0330509; hereinafter Cok).
•	Regarding claims 17 and 18, Lee discloses everything claimed, as applied to claim 1.  Additionally, Lee discloses where: 
Claim 17:	the plurality of pixels each comprise a light emitting semiconductor device (elements D in figure 4). 
However, Lee fails to disclose the details of a flip-flop circuit.
	In the same field of endeavor, Cok discloses where:
Claim 17:	the pixel controller comprises a flip-flop circuit which returns to a rest state after being triggered with the set pulse after a predetermined time so that the pixel is reset (element 92 in figure 10 and ¶ 98). 
Claim 18:	the pixel is configured to reset with a time interval from setting (¶ 98), and
	the pixel is switched off automatically after a preset time (“the output state flip-flop 92 remains in an off state until a match is found and once a match is found, the output state flip-flop 92 remains in an on state until the PWM clock finishes counting down (since only one match can be found) after which the output state flip-flop 92 is reset and the process begins again” in ¶ 98). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Lee according to the teachings of Cok, for the purpose of reducing a size and cost of pixel driving circuitry (¶ 96).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Inage et al (US 6,489,941; hereinafter Inage).
•	Regarding claim 19, Lee discloses a display device (figure 4 and ¶ 41), comprising: 
a plurality of pixels arranged in an array with rows and columns (elements D in figure 4 and ¶ 41), 
a plurality of column lines, each connected to the pixels of one of the columns (Data[1]-Data[m] in figure 4 and ¶ 41), 
a plurality of row lines, each connected to the pixels of one of the rows (Scan[1]-Scan[n] in figure 4 and ¶ 41), and 
a control unit coupled to the plurality of column lines and configured to generate a column pulse for a selected column line of the plurality of column lines (inherent in ¶ 44 for inputting at least the Data signal of figure 5), and connected to the plurality of row lines and configured to generate a data signal for a selected row line from the plurality of row lines (inherent in ¶ 44 for inputting at least the Scan signal of figure 5), 
wherein the data signal comprises a set pulse which, when the pixel is set to a radiating state, is applied to the pixel connected to the selected column and row line at least in a portion when the column pulse is applied to the pixel (high level R, G, and B signals in figure 5 and ¶s 54-56), and drives the pixel such that a light emission of the pixel depends onthe time offset between the column pulse and the set pulse (pulse width modulation in figure 5 and ¶s 45 and 54-56; where the widths of the G and B signals depend on the temporal offset from the start time of the scan signal).
However, Lee fails to disclose the additional details of the control unit.
	In the same field of endeavor, Inage discloses where the control unit comprises a first pulse generator applying the set pulse to one side of the row line and a second pulse generator applying the reset pulse to the other side of the row line (elements 20 and 22/30, respectively, in figure 2 and col. 7, lines 26-38)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Lee according to the teachings of Inage, for the purpose of reducing the response time of a display (col. 7, line 58, through col. 8, line 7).

Allowable Subject Matter
Claims 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, either alone or in combination, fails to teach or fairly suggest, in claim 16, where “the charge amount of the charge storage being limited by a protection diode or circuitry in parallel with the charge storage”, in combination with all the remaining limitations in the claim and all the limitations in claim 1.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.	Kawashima (US 2002/0036605) discloses a Zener diode in parallel with a capacitor (see at least element 22 in figure 5), but does not disclose this combination within a pixel.

Closing Remarks/Comments
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248. The examiner can normally be reached Monday-Friday 9:00 AM to 5:00 PM Eastern Time. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 

from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        11/30/2022